Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 15, 23, and 30 have been amended.  
Claims 2-9, 11-14, and 16-20 have been canceled.
Claims 21, 22, 24-29, and 31-37 have been previously presented
Claims 1, 10, 15, and 21-37 are currently pending in the application and are considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, 15, and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 10, 15, and 21-37, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if 
	Eligibility Step One
	In the instant case, claims 1 and 21-27 are directed towards a method (i.e., process), claims 10 and 28-34 are directed towards a device (i.e., manufacture), and claims 15 and 35-37 are directed towards a non-transitory computer-readable storage medium storing instructions (i.e., manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 10, and 15 are substantially similar and recite a judicial exception illustrated by:
	determine content of the document, the content including a signature input field; 
	in accordance with a rule set, configuring the signature input field to accept inputs in the form of a first data structure; 
	sending, to a user, the document;
	identifying location information of the user; 
	accessing a location-based requirement associated with a jurisdiction indicated by the location information, wherein the location-based requirement specifies that a second data structure be inputted into signature fields of documents;
	determining that the signature input field does not comply with the location-based requirement because the signature input field is configured to accept inputs in the form of the first data structure, the second data structure being different from the first data structure; 
	modifying the signature input field of the document to comply with the location-based requirement associated with the jurisdiction indicated by the location information of the user by reconfiguring the signature input field of the document to accept inputs in the form of the second data structure required by the location-based requirement; 	presenting the modified document to the user; 
	receiving, from the user, an input to the signature input field of the document, the input in the form of the second data structure; and 
	adding a signature to the signature input field, the signature represented by the input.  
	As such, the claims recite functions associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., determine content of the document; configuring the signature input field to accept inputs; sending, to a user, the document; identifying location information of the user; accessing a location-based requirement; determining that the signature input field does not comply with the location-based requirement; modifying the signature input field of the document to 
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).	
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions (i.e., Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., determine content of the document; configuring the signature input field to accept inputs; sending, to a user, the document; identifying location information of the user; accessing a location-based requirement; determining that the signature input field does not comply with the location-based requirement; modifying the signature input field of the document to 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility. Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processing devices of an electronic signature server system, configure the electronic signature server system to perform operations; a computer-implemented method for modifying signature input fields of electronic documents in accordance with 
a system for modifying signature input fields of electronic documents in accordance with location data of user computing devices, comprising: an electronic signature server system comprising: a processor; and a network communication device configured for communicating with (i) a sender computing device via a first interface for authenticating a sending user of the sender computing device and (ii) a user computing device via a second interface for authenticating a signing user of the user computing device; 
a memory communicatively coupled to the processor and bearing instructions that, upon execution by the processor, cause the electronic signature server system to perform operations; an electronic document; a [user] computing device; a link to a web page hosted by the electronic server system [for presenting the electronic document]; an activation of the link via the user computing device; the location information derived from a network identifier of the user computing device; a database; [first and second] electronic data; applying, by an electronic signature service hosted by an electronic server system, an optical recognition algorithm to an electronic document that has been uploaded to the electronic signature service by a sender computing device in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the computing service may be carried out by software programs executed on one or more computing systems, and may be implemented using computing hardware and/or firmware (0018), and the claimed invention is not limited to any particular type of electronic document and is applicable to any type of electronic document that may 
	Additionally, regarding the functions associated with the additional elements, the Examiner notes the specification acknowledges that users may operate computers and computing services, such as an electronic signature service, to exchange and electronically sign contracts, and that it was necessary, prior to the effective filing date of the claimed invention, for a user to update a contract, wherein users may be located in multiple jurisdictions, to meet different jurisdictional requirements, wherein the user may acquire such knowledge, or, even if known, the users may need to invest substantial time and resources to draft the contract (0002-0003).  
	As such, the additional elements amount to using general computing devices to automate an abstract idea and automating a manual method. The limitations comprise using a computer as a tool for performing broadly claimed functions directed to receiving and transmitting data over a network in a generic manner. With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are not directed to significantly more than an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually 
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 10, and 15 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Additionally, the Examiner notes the additional elements comprise broadly claimed functions directed to receiving and transmitting data over a network in a generic manner. Receiving and transmitting data over a network has been recognized by the courts as a computer function that is well-understood, routine, and conventional function USPTO July 2015 Update: Subject Matter Eligibility, pages 3-5, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); see also OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); MPEP 2106.05(d)), and a commonplace business method being applied on a general purpose computer and gathering and analyzing information using conventional techniques and displaying the result are examples that the courts have indicated may not be sufficient to show an improvement to technology. See MPEP 2106.05(a). 
Additionally, the Examiner notes that, regarding the claims at issue in Internet Patents, where the ‘505 Patent was directed to using hyperlinks to dynamically generated web pages, wherein the claimed a system and method comprising a conventional web browser for providing an intelligent user interface to an online application, and displaying a web page comprising a hyperlink to a dynamically generated online application, wherein displaying the dynamically generated online application form set comprises combining information from a template file and either a database or a conditional merge file or both to form said dynamically generated online application form set, the Court found that the independent claims were directed to the abstract idea of retaining information in the navigation of online forms, and were not patent-eligible. Additionally, the Court found that the additional elements of displaying the dynamically generated online application form set comprising combining information from a template file and either a database or a conditional merge file or both to form said dynamically generated online application form set, and displaying a web page comprising the dynamically generated online application form set in response to the activation of the hyperlink did not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); Internet Patents, pg 1419. As noted by Internet Patents, the ‘505 Patent states that the use of internet web pages for users to fill out online applications was brought about by “[t]he increasing popularity of the Internet and the World Wide Web,” and describes these online application systems as generating information to the user based on user information. Internet Patents, pg 1419, citing Col. 1 ll. 40-60 of the ‘505 Patent. The abstract idea and additional elements of the instant claims are similar to the claims and additional elements of the ‘505 Patent, as discussed above, and the additional elements of the instant claims do not add anything beyond the abstract idea.

	Regarding claims 21 and 28, the claims comprise additional limitations directed to embedding metadata about the electronic document in the electronic document, and updating the metadata to record that the electronic document has been modified with respect to the signature input field. The Examiner notes the specification notes that the United States of America may require an audit trail to be generated, stored, and distributed (0101). Embedding metadata in a document enables auditing and tracking changes made to documents, and can provide additional information about specific Ellis, U.S. Patent Application Publication 20070220614, discussing storing an electronic file with metadata representing details of its generation, timestamps, digital signature, and the like, and inserting as metadata additional pieces of information such as the time, date, scan location, account number, or any other key piece of information which is generated during the process, as well as audit trail information, to provide evidence of its source and authenticity, wherein the system may also embed a barcode seal that may be scanned to determine associated information to validate and authenticate the document and the process may include a change in format (0100,0127, 0129; see also 0092, 0099, 0140) and comparing versions of documents to identify alterations and narrow down the source of alterations (0072, Fig. 2); see also Petrogiannis, U.S. Patent Application Publication 20020091651, discussing embedding a signature file comprising user-specific information uniquely identifying the user who is signing, the digital certificate and private key of the service provider’s eCommerce server that is controlling the signing process may be embedded in the document, thereby effecting its signing (0035), an authentication code representing a process log embedded in the document to prevent tampering of the document after its signing (0037, 0047); see also Daconta, U.S. Patent 7299408 at col. 7 lines 53-55, Fig. 4, Fig. 5A, Fig. 8].
	The claims do not add anything beyond the abstract idea.

	Regarding claims 22 and 29, the limitations directed to transforming, based on communication with the user computing device via the web page, the electronic document by adding the electronic signature having the second data structure to the signature input field; and digitally signing, based on the electronic signature having the second data structure being added to the signature input field, the electronic document and the embedded metadata with a digital certificate of the electronic signature server system merely further embellish the abstract idea, wherein the document was presented for a signature, by adding a signature to the signature input field and digitally signing the electronic document and the embedded metadata.
	digitally signing, based on the electronic signature having the second data structure being added to the signature input field, the electronic document and the embedded metadata with a digital certificate of the electronic signature server system, wherein digitally signing the electronic document and the embedded metadata prevents modification of the embedded metadata
	The discussion above, addressing additional elements of claims 21 and 28 of embedding metadata in a document enables auditing and tracking changes made to documents, and can provide additional information about specific document fields, and embedding metadata applies here, as well.
	The Examiner notes the claimed invention is merely directed to automating a known process, as discussed above, and the instant invention is not directed to inventing an electronic signature comprising a digital certificate. As discussed above, the specification acknowledges it was normal for creating an electronic document by satisfying legal obligations associated with drafting a contract based on the associated jurisdictional requirements in order to enter into a binding contractual relationship and describes using a digital certificate as an example (as noted by the Specification at See Ellis, U.S. Patent Application Publication 20070220614, discussing storing an electronic file with metadata representing details of its generation, timestamps, digital signature, and the like, and inserting as metadata additional pieces of information such as the time, date, scan location, account number, or any other key piece of information which is generated during the process, as well as audit trail information, to provide evidence of its source and authenticity, wherein the system may also embed a barcode seal that may be scanned to determine associated information to validate and authenticate the document and the process may include a change in format (0100,0127, 0129; see also 0092, 0099, 0140) and comparing versions of documents to identify alterations and narrow down the source of alterations (0072, Fig. 2); see also Petrogiannis, U.S. Patent Application Publication 20020091651, discussing embedding a signature file comprising user-specific information uniquely identifying the user who is signing, the digital certificate and private key of the service provider’s eCommerce server that is controlling the signing process may be embedded in the document, thereby effecting its signing (0035), an authentication code representing a process log embedded in the document to prevent tampering of the document after its signing (0037, 0047); see also Daconta col. 11 lines 26-36, col. 11 line 59 – col. 12 line 16, Fig. 4, Fig. 5B; see also col. 4 lines 34-44, col. 19 lines 12-23]

claims 23 and 30, the limitations further embellish the abstract idea as related to receiving and transmitting data over a network in a generic manner. The claims do not add anything beyond the abstract idea.

Regarding claims 24, 31, and 36, the limitations further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything beyond the abstract idea.

Regarding claim 25, the limitations further embellish the abstract idea as related to transmitting and receiving data. The discussion of claim 22 limitations associated with a digital certificate applies here, as well.  The claim does not add anything beyond the abstract idea.

Regarding claims 26, 27, 33, and 34, the limitations further embellish the abstract idea as related to transmitting and receiving data, making a determination, and modifying the electronic document. The claims do not add anything beyond the abstract idea.

Regarding claim 32, the limitations further embellish the abstract idea as related to transmitting and receiving data. The discussion of claim 22 and 29 limitations associated with a digital certificate applies here, as well. Regarding user computing device comprising one or more of a smart card and a dongle, the user computing device comprising one or more of a smart card and a dongle is well-understood, routine, and Jinnett at 0076; Brown col. 14 lines 37-39; Alley, U.S. Patent Application Publication 20030078880 at 0006]. The claim does not add anything beyond the abstract idea.

Regarding claim 35, the claim comprises substantially similar limitations as claims 21 and 22. The discussion of the additional limitations of claims 21 and 22 applies here, as well. The claim does not add anything beyond the abstract idea.

Regarding claim 37, the claim comprises substantially similar limitations as claims 25 and 26. The discussion of the additional limitations of claims 25 and 26 applies here, as well. The claim does not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea. 
	Additionally, the Examiner notes that in addressing the state of the ordinary skill in the art relating to electronic signature services, prior to the effective filing date of the claimed invention, the specification states that, “users may operate computers and computing services, such as an electronic signature service, to exchange and for the electronic signatures of the users to be binding in both jurisdictions, the contract needs to be carefully drafted to include proper electronic signature fields that meet the different jurisdictional requirements,” (0002). The specification continues by noting, “[a]lthough the computing services allow the users to exchange and electronically sign the contract, the computing services do not automatically update the contract to meet the different jurisdictional requirements. Instead, it is necessary for the users to know the requirements and to upload to the computing service a contract that meets these requirements. However, it may be incumbent on the users to acquire such knowledge. Further, even if known, the users may need to invest substantial time and resources to draft the contract,” (0003). As such, the specification acknowledges that it was known in the art prior to the effective filing date of the claimed invention for one of ordinary skill in the art to carefully draft contracts to include proper electronic signature fields for the electronic signatures of the users to be binding in both jurisdictions (0002) [i.e., to create a contractual relationship and satisfy a legal obligation associated with drafting a binding contract based on the associated jurisdictional requirements], wherein it may be necessary for a user to know the requirements and to upload a contract that meets these requirements, it may be incumbent on the users to acquire such knowledge (0003), and even if known, the users may need to invest substantial time and resources to draft the contract (0003). The specification also states, “In certain embodiments, a computing service executed by a computing device automatically modifies a contract to meet various location-based requirements, including jurisdictional requirements,” and, “the computing service may present the contract, as modified, to the user for an electronic signature. In this way and without necessitating the user to know the requirements, the computing service may ensure that the presented contract meets the requirements specific to the user's location,” (0004). As such, the Examiner asserts that, as related to the state of the art prior to the effective filing date of the instant invention, the specification asserts the computing services of the existing prior art do not automatically update the contract to meet the different jurisdictional requirements (0003), and the specification is merely directed to automating a process known in the art prior to the effective filing date of the claimed invention (0004).
	The Examiner asserts that the claimed invention is clearly directed towards an abstract idea of A Certain Method Of Organizing Human Activity by creating an electronic document by satisfying legal obligations associated with drafting a contract based on the associated jurisdictional requirements in order to enter into a binding contractual relationship (as noted by the specification at 0004, 0019, 0022, 0024, 0025, and throughout the specification), the specification acknowledges that the method may be performed manually (0002-0004), and that the claimed invention is merely automating a process known in the art prior to the effective filing date of the claimed invention (0002-0004).
	Therefore, claims 1, 10, 15, and 21-37 are directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
		A patent for a claimed invention may not be obtained, 	notwithstanding that the claimed invention is not identically 	disclosed as set forth in section 102 of this title, if the differences 	between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the 	invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 15, 21-31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, U.S. Patent Application Publication 20110314371, in view of Daconta, U.S. Patent 7299408, in view of Cooper, U.S. Patent Application Publication 20130117122, and further in view of Ginter, U.S. Patent Application Publication 20050182956.
Regarding claims 1, 10, and 15, the elements of independent claims 1, 10, and 15 are substantially similar and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. 
NOTE: In view of the extensive prosecution history comprising substantially similar claim construction comprising nonfunctional descriptive material and intended use, the Examiner notes, as discussed in previous office actions, the pending claims comprise instances wherein claim wording is interpreted as comprising an intended use or nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship. (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use of the claimed system, then it meets the claim requirements.
	
	Peterson — which is directed to creating and managing web-based electronically signed documents — discloses:	
NOTE: Regarding claims 1 and 10, while the portion of the preamble of claim 1 of, “for modifying signature input fields of electronic documents in accordance with location data of user computing devices,” and the portion of the preamble of claim 10 of, “for modifying signature input fields of electronic documents in accordance with location data of user computing devices,” may arguably interpreted as a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, not be considered a See MPEP 2111.02), wherein the claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims, the issue is moot in that the referenced portions of the preambles will be addressed in the subsequent substantially similar claim limitations [i.e., identifying location information of the user computing device, modifying the modifying, by the electronic signature service, the signature input field of the electronic document to comply with the location-based requirement associated with the jurisdiction indicated by the location information of the user computing device].

	(claim 1) A computer-implemented method for modifying signature input fields of electronic documents in accordance with location data of user computing devices, wherein the method comprises performance by one or more processing devices of an electronic signature server system operations comprising:
	[a system and method comprising creating, managing, and utilizing a dynamic Web-based electronic signature process to provide an electronic signature service configured to facilitate creation of a template that specifies required electronic signature data, wherein the electronic signature service dynamically prepares a form based on the template (0014); The electronic signature service may comprise processing devices and client devices (0022, Fig. 5; see also 0221-0222)]
	(claim 10) A system for modifying signature input fields of electronic documents in accordance with location data of user computing devices, comprising: an electronic signature server system comprising: a processor; and a network communication device configured for communicating with 
	[a system and method comprising creating, managing, and utilizing a dynamic Web-based electronic signature process to provide an electronic signature service configured to facilitate creation of a template that specifies required electronic signature see also 0221-0222)]
	(i) a sender computing device via a first interface for authenticating a sending user of the sender computing device and (ii) a user computing device via a second interface for authenticating a signing user of the user computing device; 
NOTE: The Examiner notes the elements in bold, above, are interpreted as non-functional descriptive material and intended use and is merely describing the intended use. The elements describe the intended use of the interfaces with no claim limitation recited of actually using the interface to achieve the intended use. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The Examiner notes the statement of purpose or intended use. MPEP 2103. Additionally, the statement of purpose or intended use noting the manner of operating the device does not differentiate the claimed invention from prior art. MPEP 2114.
	
	Peterson discloses: 
	[the electronic signature service may comprise an application program interface, a graphical user interface, and multiple client devices configured to act with the application program interface (0022, 0223, Fig. 5; see also 0221-0222)]
	a memory communicatively coupled to the processor and bearing instructions that, upon execution by the processor, cause the electronic signature server system to perform operations comprising:
	[the system may comprise a memory, one or more Central Processing Units and processing devices to execute code or programs residing in the memory (00221, Fig. 5; see also 0221-0222)]
	(claim 15) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processing devices of an electronic signature server system, configure the electronic signature server system to perform operations comprising:
	[some or all of the system components and/or data structures may be non-transitorily stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (0227)]
NOTE: As noted in previous office actions, Regarding the limitation of, “applying, by an electronic signature service hosted by an electronic server system, an optical recognition algorithm to an electronic document that has been uploaded to the electronic signature service by a sender computing device to determine content of the electronic document, the content including a signature input field,” the language of, “that has been uploaded to the electronic signature service by a sender computing device,” is interpreted as nonfunctional descriptive material, and the language of, “to determine content of the electronic document, the content including a signature input field,” is interpreted as an intended use, but is not a function recited as being performed. The limitation positively recites, “applying, by an electronic signature service hosted by an electronic server system, an optical recognition algorithm to an electronic document,” but does not positively recite the function of an electronic document being uploaded to the signature service by a sender computing device or the function of determining content of the electronic document, the content including a signature input field.
	
	Peterson discloses:	
	[…] an electronic document that has been uploaded to the electronic signature service by a sender computing device to determine content of the electronic document, the content including a signature input field;  
	[a template creator may use a client device, such as a personal computer, laptop, or smartphone, to create a template that specifies required electronic signature data (0014, 0016); The template is stored in the electronic signature service in a template repository or library (0016, 0147-0149); an administrator may create a template, upload a template, and edit an uploaded template [i.e., using a i.e., using a sender computing device to access an electronic document that was uploaded by a sender computing device]; The template specifies electronic signature data that is required to represent a complete electronic signature (0033)]
	in accordance with a rule set, configuring, by the electronic signature server service, the signature input field to accept inputs in the form of a first electronic data structure; 
	[a template creator may use a client device, such as a personal computer, laptop, or smartphone, to create a template that specifies required electronic signature data (0014, 0016); The template specifies electronic signature data that is required to represent a complete electronic signature (0033); The electronic signature system may dynamically prepare a form based on the template and transmit the form to the signer (0014)]
	sending, by the electronic signature service, to a user computing device, a link to a web page hosted by the electronic server system for presenting the electronic document; 
NOTE: The Examiner notes that, “sending, to a user computing device, a link to a web page hosted by the electronic server system,” is the function recited as being required, and the language of, “for presenting the electronic document,” is not interpreted as a function claimed as being performed by the claimed invention, but is interpreted as an intended use associated with, “sending, to a user computing device, a link to a web page hosted by the electronic server system,” (i.e., the limitation positively recites sending, to a user computing device, a link to a web page hosted by the electronic server system, but does not positively recite performing the function of presenting an electronic document. The element of, “for presenting an electronic document,” is an intended use or nonfunctional descriptive material that suggests a function is to be performed but does not require steps to be performed. Claim scope is not See MPEP 2111.04, MPEP 2111.05, MPEP 2114). 
	
	Peterson discloses: 
	sending, by the electronic signature service, to a user computing device, a link to a web page hosted by the electronic server system for presenting the electronic document;
	[the form selected to be sent may be sent by email or by using a URL link, and the electronic signature service may provide an identifier, such as a uniform resource locator (URL), a uniform resource identifier (URI), a network file identifier or path, or the like (0014, 0177, 0187); The identifier may be provided to a signer in various ways, such as by being placed on a Web page for access by a Web browser operated by the signer (0014, 0177, 0187)]
	identifying, by the electronic signature service, location information of the user computing device in response to an activation of the link via the user computing device, the location information derived from a network identifier of the user computing device; 
	[the form selected to be sent may be sent by email or by using a URL link, and that the electronic signature service may provide an identifier, such as a uniform resource locator (URL), a uniform resource identifier (URI), a network file identifier or path, or the like (0014, 0177, 0187); The identifier may be provided to a signer in various ways, such as by being placed on a Web page for access by a Web browser operated by the signer (0014, 0018, 0177, 0187); The client device then transmits a request based on the received URL to the electronic signature service, wherein the request may include data obtained by the client device and/or the Web server. For example, the client device may initially present a form to gather or obtain data from the signer, such as a name and address, and this obtained data may be incorporated or included as part of the transmitted request (0019, 0034); In response to following the link and obtaining information, such as signer location information, the electronic signature system dynamically prepares a form based on the obtained data and the template identified (0019); The Email signing mode may be used to verify the recipient's identity using email authentication before they can sign a document. After a recipient enters their email and clicks Begin Signing, an email with a validation code for the PowerForm may be sent to the recipient (0161); it is strongly recommended that the Direct signing mode only be used when the PowerForm is accessible behind a secure portal where the recipient's identity is already authenticated or another form of authentication (for example: access code, phone authentication or ID check) is specified for the recipient in the DocuSign template (0164); The Recipients section, shown in FIG. 4I, shows the routing order, recipient role or name, email address, recipient type ( signer, certified delivery, carbon copy etc.), any access code associated with the recipient and if there is a security check (ID Check, Phone Authentication or False for no check) for the recipient (0151)]
	As described by Peterson, in response to following the link, the system may obtain data by the client device and/or the web server, wherein one example is obtaining data from the signer, such as a name and address, by presenting a form, wherein the obtained data is used to dynamically prepare the form. This teaches the limitation as described by the instant specification, wherein the location of the signer is not known until the signer is notified, wherein the notification may be in the form of an email comprising a link to a webpage, and the location of the signer is determined see instant specification at 0014, 0062, 0082, 0085-0087, 0090, 0092, 0112, 0121-0123, Fig. 8).
	accessing, by the electronic signature service, from a database, a [location-based] requirement [associated with a jurisdiction indicated by the location information], 
	wherein the [location-based] requirement specifies that a second electronic data structure be inputted into signature fields of electronic documents;
	[an electronic signature service for facilitating electronic signatures (0005); The template specifies electronic signature data that is required to represent a complete electronic signature (0033); The process begins at block 202, where it transmits a URL that identifies a template that specifies required electronic signature data. Typically, the transmitted URL is then embedded in a Web page or other document (e.g., email) that can be accessed on a client device for purposes of performing a transaction that requires an electronic signature (0026); the created template specifies, indicates, or identifies security options and requirements, required electronic signature data, such as a signer name, a signature, a date, and the like (0016, 0025, 0044); the prepared form may be, include, or specify user interface controls that are configured to obtain the required signature data from the signer (0020); the forms embody at least some of the capabilities of PDF forms and market-leading DocuSign electronic signing and workflow technology (0133); a DocuSign Template may be edited (0148-0150); form templates may be edited, wherein an administrator may edit the template associated with a form and change the document settings, and may edit the information in the same manner as creating a new form (0070, 0071, 0204-0206, 0208); the updated template may have modified authentication methods (0212)] 
	determining, by the electronic signature service, that the signature input field does not comply with the [location-based] requirement because the signature input field is configured to accept inputs in the form of the first electronic data structure, the second electronic data structure being different from the first electronic data structure; 
	modifying, by the electronic signature service, the signature input field of the electronic document to comply with the [location-based] requirement [associated with the jurisdiction indicated by the location information of the user computing device identified in response to the activation of the link] by reconfiguring the signature input field of the electronic document to accept inputs in the form of the second electronic data structure required by the [location-based] requirement; 
	[techniques to overcome or avoid problems related to “stale” or inconsistent forms, wherein forms may become stale or inconsistent with one another or associated templates because form documents may have long lifetimes that are independent of their associated signature processes and/or templates, wherein the signature process associated with the form document may have changed, resulting in an inconsistency between the originally transmitted form and the modified signature process (0023); avoiding such problems by the electronic signature service using a “late binding” approach that dynamically generates a form in response to a received request, wherein modifications to the associated form template may include additional required electronic signature data, and the system may prepare the form to include controls for receiving the additional required electronic signature data (0024); In response to following the link and obtaining information, such as signer location information, the electronic signature system dynamically prepares a form based on the obtained data and the template identified (0019); The user is presented with a document for signing, wherein the document is customized based on the data and content specified in the template (0054); Even though the template was modified after transmission of the URL, the modified aspects of the template were still reflected in the prepared form transmitted to the client (0024). As described by Peterson, the document [template] may be modified based on the obtained location information, wherein the issue of “stale” forms (wherein the signature process associated with the form document may have changed) is addressed by a “late binding” approach that dynamically generates a form, wherein modifications to the associated form template may include additional required electronic signature data, and the system may prepare the form to include controls for receiving the additional required electronic signature data (i.e., the template may be modified to change the type [structure of the signature field] of electronic signature required).
	presenting, by the electronic signature service, via the web page, the modified electronic document to the user computing device; receiving, by the electronic signature service, from the user computing device, an input to the signature input field of the electronic document, the input in the form of the second electronic data structure; and adding, by the electronic signature service, an electronic signature to the signature input field, the electronic signature represented by the input.  
	[the ESS 100 dynamically prepares a form based on the request and/or the template identified by the request. The form may include or otherwise be customized based on additional data appended to the URL or otherwise transmitted along with the received request as discussed above…The prepared form may be, include, or specify user interface controls that are configured to obtain the required signature data from the signer 111. The prepared form is transmitted to the client device 121, where it is presented to the signer 111, such as within the context of a Web browser or other client application. The signer 111 then provides the required signature data via the prepared form to the ESS 100 (0020); Even though the template was modified after transmission of the URL, the modified aspects of the template were still reflected in the prepared form transmitted to the client (0024)]
	In summary, as described by Peterson, a user may use a user device to create a template for a document that specifies required electronic signature data. The template may be uploaded to a web-based electronic signature service system. A signer device may receive an email with a link to a web page. The signer may click on the link to view a page displayed by the electronic signature service system, wherein the electronic signature service system may obtain data from the signer, such as location information, and the obtained data may be used to dynamically generate a form by modifying the template. The form may include or otherwise be customized based on additional data appended to the URL or otherwise transmitted. The prepared form may be, include, or specify user interface controls that are configured to obtain the required signature data from the signer. The document [template] may be modified based on the obtained location information, wherein the issue of “stale” forms (wherein the signature process associated with the form document may have changed) is addressed by a “late binding” approach that dynamically generates a form, wherein modifications to the associated 
	The Examiner notes that, while Peterson teaches the limitations above with respect to requirements, Peterson does not appear to explicitly recite fields being configured to accept inputs based on a first electronic data structure or second electronic data structure. However, the Examiner asserts Peterson teaches the broadest reasonable interpretation of the limitation with respect to a first electronic data structure or second electronic data structure [see, for example, the discussion above referencing: The template specifies electronic signature data that is required to represent a complete electronic signature (0033); the created template specifies, indicates, or identifies security options and requirements, required electronic signature data (0016, 0025, 0044); the prepared form may be, include, or specify user interface controls that are configured to obtain the required signature data from the signer (0020); the forms embody at least some of the capabilities of PDF forms and market-leading DocuSign electronic signing and workflow technology (0133); and see the discussion of a “late binding” approach to dynamically prepare a form based on the template and obtained data in order to account for possible changes in the signature process (0019, 0023-0024, 0054)]. Peterson clearly teaches that a template may comprise fields, such 
	While Peterson teaches the limitations above with respect to location information and requirements, Peterson does not appear to explicitly recite a location-based requirement. Additionally, Peterson does not appear to explicitly recite applying an optical recognition algorithm to an electronic document.
	While the Examiner asserts Peterson teaches the broadest reasonable interpretation of the elements of the claim limitations, as discussed above, in order to expedite compact prosecution, since Peterson does not appear to explicitly recite signature fields being configured to accept inputs based on a first electronic data structure or second electronic data structure, the Examiner introduces Daconta to more specifically address the limitations, particularly with respect to the elements associated with fields being configured to accept inputs based on a first electronic data structure or second electronic data structure.
	Daconta — which is directed to electronic document validation — discloses (while the disclosure below further addresses the limitations in view of Peterson, the portion in italics is what is particularly being addressed):
[defining] an electronic document that has been uploaded to the electronic signature service by a sender computing device to determine content of the electronic document, the content including a signature input field; 
	[an electronic document may be defined using a mark-up language, wherein the electronic document facilitates field validation to ensure the information in the field complies with content category rules (col. 4 lines 19-20, col. 4 lines 34-44); A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (col. 4 lines 46-49, col 4 line 67 – col. 5 line 2); Information may be in extensible markup language (XML) or extensible hypertext markup language (XHTML), which are conventional languages for creating electronic documents (col. 5 lines 4-10); a signature section of a document may provide for electronic and/or digital signatures for the electronic document, and may include a signature template that indicates how the components of a signature are presented to a signer (col. 5 lines 17-30)]
	in accordance with a rule set, 
	[Over the years, laws and business customs have evolved to address concerns associated with paper documents including authenticity (that a document is what it purports to be and has been actually signed by the appropriate entities), integrity (that a document is complete and unaltered), and validity (that a document complies with business and legal rules). Validation of electronic documents should address and satisfy these concerns to support the adoption of electronic documents in various environments (col. 1 lines 20-31, Figs. 6A-6C)] This teaches or 
	configuring, by the electronic signature server service, the signature input field to accept inputs in the form of a first electronic data structure; 
	[A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (col. 4 lines 46-49, col 4 line 67 – col. 5 line 2); an electronic document may be defined using a mark-up language, wherein the electronic document facilitates field validation to ensure the information in the field complies with content category rules (col. 4 lines 19-20, col. 4 lines 34-44, Figs. 6A-6C)]
	accessing, by the electronic signature service, from a database, a […] requirement […], wherein the […] requirement specifies that a second electronic data structure be inputted into signature fields of electronic documents;
	[an electronic document may be defined using a mark-up language, wherein the electronic document facilitates field validation to ensure the information in the field complies with content category rules (col. 4 lines 19-20, col. 4 lines 34-44, col. 15 line 66 – col. 16 line 7); A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (col. 4 lines 46-49, col 4 line 67 – col. 5 line 2, Figs. 6A-6C); Information may be in extensible markup language (XML) or extensible hypertext markup language (XHTML), which are conventional languages for creating electronic documents (col. 5 lines 4-10); a signature section of a document may provide for electronic and/or digital signatures for the electronic document, and may include a signature template that various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used (col. 10 lines 43-62, col. 11 lines 15-32); A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (col. 4 lines 46-49, col 4 line 67 – col. 5 line 2)]
	determining, by the electronic signature service, that the signature input field does not comply with the […] requirement because the signature input field is configured to accept inputs in the form of the first electronic data structure, the second electronic data structure being different from the first electronic data structure; 
	[the scope of acceptable data may be defined (col. 10 lines 1-10); an additional data structure may be required, such as adding a tamper seal or a digital certificate to ensure that a document is not altered (col. 4 lines 34-45, col. 5 lines 28-33, col. 12 lines 3-16); various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used (col. 10 lines 43-62, col. 11 lines 15-32); verifying that an electronic document is compliant with various rules, such as legal or business rules (col. 14 lines 61-64); the system may execute the rules (col. 15 line 66 – col. 16 line 3, Figs. 13A-13B, Figs. 14A-14C, Fig. 15); a document may have a specification that identifies constraints used to determine whether the document is valid, and divergent document requirements may be encountered, wherein the document may be valid according to a DTD, but invalid according to the format and content required by a particular lender (col. 1 line 67 – col. 2 line 9); A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (col. 4 lines 46-49, col 4 line 67 – col. 5 line 2); an electronic document may be defined using a mark-up language, wherein the electronic document facilitates field validation to ensure the information in the field complies with content category rules (col. 4 lines 19-20, col. 4 lines 34-44); rules that are applied to the electronic document to be validated… the electronic document may contain additional information that is used to execute the rules (col. 15 line 66 – col. 16 line 13)]
	modifying, by the electronic signature service, the signature input field of the electronic document to comply with the […] requirement […] by reconfiguring the signature input field of the electronic document to accept inputs in the form of the second electronic data structure required by the […] requirement; 
	[the scope of acceptable data may be defined (col. 10 lines 1-10); the Type attribute of data may be assigned to indicate the type of electronic signature to be used (col. 11 line 63 – col. 12 line 2); The ordinarily skilled artisan can variously modify or implement different formats in order to provide the validation functionality (col. 16 lines 47-60); The user may also edit the contents of a document by selecting the Edit-Edit Document pull down command or the Edit Document button (col. 21 lines 32-34; col. 11 line 59 – col. 12 line 2)]
	As related to the claim limitation, if a template initially indicated an electronic signature in the form of a signer entering text, the system could determine the legal rules associated with a jurisdiction called for a biometric signature instead of a signer 
	Additionally, it would be obvious to one of ordinary skill in the art that modifying the field schema for a signature field to require input associated with obtaining an electronic signature in a manner that satisfies relevant legal requirements such as by accepting input structure required by the field schema and rejecting input in any structure other than the required structure in order to meet the relevant legal requirements.
	Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation.
	The difference between Peterson and Daconta is that, while Peterson describes requirements associated with an electronic signature field and dynamically generating forms in response to determining location information associated with a user computing device in response to activation of a link by modifying the form to include controls for receiving the required electronic signature data, Peterson does not appear to explicitly recite signature fields being configured to accept inputs based on a first electronic data structure or second electronic data structure. Daconta teaches: defining business and legal rules; the scope of acceptable data may be defined; a signature section of a document may provide for electronic and/or digital signatures for the electronic document, and may include a signature template that indicates how the components of a signature are presented to a signer; various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used; and that the ordinarily skilled artisan can variously modify or implement different formats in order to provide the validation functionality.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of defining an electronic document to facilitate field validation to ensure the information in the field complies with business and legal rules; the scope of acceptable data may be defined; a signature section of a document may provide for electronic and/or digital signatures for the electronic document, and may include a signature template that indicates how the components of a signature are presented to a signer; various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used; and that the ordinarily skilled artisan can variously modify or implement different formats in order to provide the validation functionality, as taught by Daconta, with the known methods of creating, managing, and utilizing a dynamic Web-based electronic signature process to provide an electronic signature service configured to facilitate creation of a template that specifies required Peterson, in order to dynamically create a legal document that complies with business and legal rules (Daconta col. 1 lines 20-31, col. 4 lines 19-20, col. 4 lines 34-44, Figs. 6A-6C) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the system and method, as taught by Daconta, and the functionalities of the elements of the system and method for creating and managing web-based electronically signed documents, as taught by Peterson, do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to dynamically create a legal document that complies with business and legal rules.
	While the combination of Peterson and Daconta teaches the limitations with respect to a requirement, the combination of Peterson and Daconta does not appear to explicitly recite a location-based requirement and applying an optical recognition algorithm to an electronic document.
However, Cooper — which is directed to providing location-based legal information — discloses (while the disclosure below further addresses the limitations in Peterson and Daconta, the portion in italics is what is particularly being addressed):
identifying, by the electronic signature service, location information of the user computing device in response to an activation of the link via the user computing device, the location information derived from a network identifier of the user computing device;
[a location-aware mobile device that can provide a user location by a positioning system, such as GPS, and/or other location determination process implemented within the device, or by a user input, and determine the jurisdiction of a mobile data device (0010-0013, 0043, 0072-0073, Fig. 1A, Fig. 1B, Fig. 5, Fig. 6; see also 0011, 0038, 0040, 0042, 0064, 0075); each user registers information with the process server  (0040); the system may store real-time location information for each user in a user database (0042); Since users of mobile data devices 105 are inherently transitory, a data object associated with each of the users of the mobile data devices 105 can be the location of each user within a particular region (0040, Fig. 1A); providing contact information (e.g., a telephone number, an e-mail address, a website, and the like) (0075) [identifying a telephone number teaches identifying a network identifier assigned to the user computing device for communicating over the data network];
	accessing, by the electronic signature service, from a database, a location-based requirement associated with a jurisdiction indicated by the location information, wherein the location-based requirement specifies [formatting requirements]; 
	[a location-aware mobile device that can provide a user location by a positioning system, such as GPS, and/or other location determination process implemented within determine the jurisdiction of a mobile data device (0010-0013, 0043, 0072-0073, Fig. 1A, Fig. 1B, Fig. 5, Fig. 6; see also 0011, 0038, 0040, 0042, 0064, 0075); creating a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest (0012, Claim 1); Real-time location information for each user can be stored in the user data database 126, i.e., a location database, and geo-tagged legal information, advertisements and/or images can be stored in the law/advertisement database 128.  The legal information, advertisements and/or images generally correspond to an area, region or jurisdiction (0042)]
	determining, by the electronic signature service, that the signature input field does not comply with the location-based requirement because the signature input field is configured to accept inputs in the form of the first electronic data structure, the second electronic data structure being different from the first electronic data structure; [determining […] the signature input field […] location-based requirement [formatting requirements]];
	[creating a jurisdiction-specific template of a variety of legal documents (0039); providing geocoded customized legal documents (0042); a law database containing different laws based on different jurisdictions (0060); The information in the database may be used to create geocoded customized legal documents, wherein customized legal documents based on jurisdiction generally produce different effects due to the varying laws in different jurisdictional boundaries (0061); creating a legal document including at least one of jurisdiction-specific language/text and language/text adhering to see also 0016, 0018)] 
	This teaches or suggests creating geocoded customized legal documents complying with the formatting requirements associated with a 1st location. If the user location changes, the system may determine any differences between the jurisdicational requirements and notify the user.
	[a positioning system and/or geolocation technology may be implemented to monitor the movement of the user such that a change in jurisdiction can notify the user of any relevant changes in legal information (0067, Fig. 4B); determining when the location of interest is a location or a jurisdiction where at least one law differs from that of a previous location (0012, 0014, Claim 3; see also 0016, 0018);
	modifying, by the electronic signature service, the signature input field of the electronic document to comply with the location-based requirement associated with the jurisdiction indicated by the location information of the user computing device identified in response to the activation of the link by reconfiguring the signature input field of the electronic document to accept inputs in the form of the second electronic data structure required by the location-based requirement; presenting, by the electronic signature service, via the web page, the modified electronic document to the user computing device; receiving, by the electronic signature service, from the user computing device, an input to the signature input field of the electronic document, the input in the form of the second electronic data structure; and adding, by the electronic signature service, an electronic signature to the signature input field, the electronic signature represented by the input.  
	[creating a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest, wherein the specifications for recording documents may vary among jurisdictions, and wherein the legal document may be created by executing software programs with text and/or editing functions, and the like (0012, 0060-0061, 0063, Claim 1); a positioning system and/or geolocation technology may be implemented to monitor the movement of the user such that a change in jurisdiction can notify the user of any relevant changes in legal information (0067, Fig. 4B); determining when the location of interest is a location or a jurisdiction where at least one law differs from that of a previous location (0012, 0014, Claim 3; see also 0016, 0018); As would be understood by those of ordinary skill in the art, the legal text selected for the customized legal documents based on jurisdiction generally produces different effects due to the varying laws in different jurisdictional boundaries, e.g., states, countries, treaty associates, and the like (0061); 
As described by Cooper, the system may create templates of a variety of legal documents and provide geocoded customized legal documents complying with the formatting requirements associated with a first location. If the user location changes, the system may determine any differences between the jurisdicational requirements and notify the user. The geocoded customized legal document may be used as a template, and may be modified based on a new location of interest, wherein the jurisdictional requirements of the new location of interest requires different formatting requirements for the signature input field.
	Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information.
	The difference between Cooper and the combination of Peterson and Daconta is that the combination of Peterson and Daconta does not appear to explicitly recite location-based requirements. The Examiner notes Daconta teaches that a plurality of signers may be required to sign an electronic document, wherein the signature section Daconta col. 5 lines 17-30). Applying the aspect of requiring a plurality fo signatures (as taught by Daconta), as described by Cooper a user receiving legal information or creating geocoded customized legal documents may be provided with an option to, e.g., manually select/input a location of interest, manually select/input a current location, input a current location through a positioning system, and the like (See Cooper 0057; see also 0043, 0050, 0051, 0053, 0055, 0067, 0072-0073). A user may select their location as the location of interest to create a customized legal document template adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest being the user’s location (See Cooper 0012, 0057, Claim 1). The user may then further input additional information and/or edit the customized legal document created (See Cooper 0061), such as by manually select or input a location associated with a second signer and editing the customized legal document so that the formatting requirements for the signature field of the second signer meet the jurisdictional requirements associated with the location of the second signer (see Cooper 0057, 0060-0061, 0063; see also 0012, 0014, 0016, 0018, 0067).
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of: a law database containing different laws based on different jurisdictions; Cooper, and the known methods of defining an electronic document to facilitate field validation to ensure the information in the field complies with business and legal rules; the scope of acceptable data may be defined; a signature section of a document may provide for electronic and/or digital signatures for the electronic document, and may include a signature template that indicates how the components of a signature are presented to a signer; various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used; and that the ordinarily skilled artisan can variously modify or implement different formats in order to provide the validation functionality, as taught by Daconta, with the known methods of creating, managing, and utilizing a dynamic Web-based electronic signature process to provide an electronic signature service configured to facilitate creation of a template that specifies required electronic signature data, wherein the electronic signature service dynamically prepares a form based on the template, as taught by Peterson, in order to create a legal document including at least one of jurisdiction-Cooper 0012, Claim 1) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the system and method disclosed by Cooper, the functionalities of the elements of the system and method disclosed by Daconta, and the functionalities of the elements of the system and method disclosed by Peterson do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of providing location-based legal information (as taught by Cooper) and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to dynamically create a legal document that complies with business and legal rules and create a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on a location of interest.
	The combination of Peterson, Daconta, and Cooper does not appear to explicitly recite applying an optical recognition algorithm to an electronic document.
Ginter — which is directed to secure and trusted delivery of digital information — discloses (while the disclosure below further addresses the limitations in view of the combination of Peterson, Daconta, and Cooper, the portion in italics is what is particularly being addressed):
Ginter discloses:
[techniques, methods and systems for providing reliable, trusted, verifiable delivery, handling, creation and/or execution of digital items such as documents, executable code (e.g., Java applets), and/or any other information capable of being represented in digital form (0004); electronic controls indicating the time and formal requirements with respect to different kinds of filings to ensure compliance with the local rules of court. Use of a dynamic interface technology may be used to generate and deliver a set of controls to the sender's system that defines the parameters of receipt and default controls may be used to specify appropriate parameters, formats, etc. (0744); It may be very inconvenient for parties to a legal contract to meet face-to-face and physically sign a contract (e.g., one of the contracting parties may be geographically distant from the other; various parties being located in many different locations around the world). It may nevertheless be important for the contract to be finalized and executed rapidly, reliably and in a manner that cannot be repudiated by either party. The system may electronically execute a legal contract in real time, with or without face to face or ear-to-ear personal interactions for any number of distributed individuals and/or organizations using any mixture of interactions (0074, 0314, 0322; see also 0267, 0319); Simultaneous completion allows multiple parties located in physically different locations to directly and simultaneously participate in execution of legal documents and/or other transactions that require authorizations (0315); multi-party electronic legal contract execution (0235); Secure controls can be used in conjunction with digital electronic certificates certifying as to identity, class (age, organization membership, jurisdiction, etc.) of the sender and/or receiver and/or user of communicated information (0102); execution of legal items such as documents--ensuring that all required conditions are satisfied (0111; see also 0123, 0267, 0333, 0396); In the United States, for example, the act of hand writing one's signature on a document may legally bind the signer to the terms and conditions set forth in the document. In other countries (notably Japan), a person indicates assent and agreement to be legally bound by imprinting the document with a special stamp unique to that person (0350)]
	applying, by an electronic signature service hosted by an electronic server system, an optical recognition algorithm to an electronic document that has been uploaded to the electronic signature service by a sender computing device to determine content of the electronic document, the content including a signature input field; 
	[PPE 650 may (based on control sets specifying this) use the dynamic user interaction technique described above to interact with the sender 4052 and obtain the requested item for transmission. As mentioned above, for physical documents, appliance 600 can optically scan the document into electronically readable form employing document reader/scanner 4114 using page reader technology and/or optical character recognition (0545); "Intelligent" optical character recognition (OCR) may be used to identify signature locations (0548; see also 0090, 0269, 0283, 0310, 0362, 0377, 0378, 0545, 0548)]
in accordance with a rule set, configuring […] the signature input field to accept inputs in the form of a first electronic data structure; 
	[obtain and locally register any methods, controls or other information (0558, 0623, 0672); electronic controls indicating the time and formal requirements with respect to different kinds of filings to ensure compliance with the local rules of court. Use of a dynamic interface technology may be used to generate and deliver a set of controls to the sender's system that defines the parameters of receipt and default controls may be used to specify appropriate parameters, formats, etc. (0744); A document 4054 may be represented by a digital image 4068I and a data version 4068D. Image 4068I may be represented in a so-called "universal" format to allow it to be created and displayed and/or printed by any standard software application capable of processing items in the appropriate "universal" format (00344-00345] This results in generating a document comprising at least one signature field complying with jurisdictional requirements.	
	accessing [a] requirement […], wherein the […] requirement specifies that a second electronic data structure be inputted into signature fields of electronic documents; determining, by the electronic signature service, that the signature input field does not comply with the […] requirement because the signature input field is configured to accept inputs in the form of the first electronic data structure, the second electronic data structure being different from the first electronic data structure; modifying […] the signature input field of the electronic document to comply with the […] requirement […]  by reconfiguring the signature input field of the electronic document to […] requirement; 
	[tools may be used to manipulate or view the image 4068I and/or the data 4068D associated with an item [document], wherein a digital control structure might specify restrictions on how the image 4068I and/or data 4068D can be used, such as allowing the image and/or data to be changed. Data structures may be defined and/or associated with the electronic controls (0345-0348); the sender may select various options associated with the document, including recipient options, signature options, seal options, and notary options (0411-0426, 0483-0488); one or more control sets may specify the type of routing and auditing to be performed with sending an item [document], and may specify a variety of different document delivery or other characteristics, such as authentication requirements, document flow requirements, whether or not the document can be modified, and other item chain of handling and/or control restrictions (0504-0511); The display might also show an image of the page and allow the operator to identify the signature locations, for themselves, or more importantly, for other parties. The PDF (or other document description format) expressions could be extended to include a code that would allow indication of signature insertion points (0548); in a multi-party execution, two or more signatures being embedded into a document are associated with electronic controls (0549-0551)] 
	This teaches or suggests that a contract may be generated based on local methods, controls, or other information to ensure compliance with the local rules of the court to generate at least one signature field complying with jurisdictional requirements (i.e., a first electronic data structure), and control set information may require a second 
	presenting […] the modified electronic document to the user computing device; receiving, by the electronic signature service, from the user computing device, an input to the signature input field of the electronic document, the input in the form of the second electronic data structure; and adding, by the electronic signature service, an electronic signature to the signature input field, the electronic signature represented by the input.  
	[identifying signature insertion locations and embedding signatures upon directed or other controlled circumstances (0548); System 4050 can electronically pass contract 4068 along a "chain" from one party 4070 to the next ("Round Robin"), collecting signatures as it travels along…One copy of contract 4068 could be passed along from party to party and iteratively signed at the respective signers' locations (0323)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information. Ginter teaches the secure and trusted delivery of digital information
	The difference between Ginter and the combination of Peterson, Daconta, and Cooper is that the combination of Peterson, Daconta, and Cooper does not appear to explicitly recite applying an optical recognition algorithm to an electronic document. The Examiner notes Daconta teaches applying an optical recognition algorithm to an 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of: applying an optical recognition algorithm to an electronic document; electronic controls indicating the time and formal requirements with respect to different kinds of filings to ensure compliance with the local rules of court; electronically executing a legal contract in real time, with or without face to face or ear-to-ear personal interactions for any number of distributed individuals in different locations around the world; multi-party electronic legal contract execution; Simultaneous completion allows multiple parties located in physically different locations to directly and simultaneously participate in the execution of legal documents and/or other transactions that require authorizations; and that control set information may require a second electronic data structure (i.e., may add additional electronic signatures, signature requirements, seal requirements, and/or notary requirements), as taught by Ginter, with the known methods of providing location-based legal information, as taught by Cooper, and the known methods of electronic document validation, as taught by Daconta, with the known methods of creating and managing web-based electronically signed documents, as taught by Peterson, in order to electronically executing a legal contract in real time, with or without face to face or ear-to-ear personal interactions for any number of Ginter 0074, 0314, 0322, 0744; see also 0267, 0315, 0319) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the combination of Peterson, Daconta, Cooper, and Ginter do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of secure and trusted delivery of digital information (as taught by Ginter), the features of the known methods of providing location-based legal information (as taught by Cooper), and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to electronically executing a legal contract in real time, with or without face to face or ear-to-ear personal interactions for any number of distributed individuals in different locations around the world while ensuring compliance with local rules of the court for the plurality of parties.
	To summarize the teachings of prior art by applying the teachings of prior art to the instant claim limitations directed to:
	applying, by an electronic signature service hosted by an electronic server system, an optical recognition algorithm to an electronic document that has been uploaded to the electronic signature service by a sender computing device to determine content of the electronic document, the content including a signature input field; 
	As discussed above, cited prior art teaches a template creator may use a client device, such as a personal computer, laptop, or smartphone, to create a template that specifies required electronic signature data (Peterson 0014, 0016). an administrator may create a template, upload a template, and edit an uploaded template [i.e., using a sender computing device to access an electronic document that was uploaded by a sender computing device] (Peterson 0141, 0143, 0147-0150, 0204-0208). A document may have a signature section, and the document may contain tags that describe how to format and present data in the document (Daconta col. 4 lines 46-49, col 4 line 67 – col. 5 line 2). For physical documents, appliance 600 can optically scan the document into electronically readable form employing document reader/scanner 4114 using page reader technology and/or optical character recognition (Ginter 0545); "Intelligent" optical character recognition (OCR) may be used to identify signature locations (Ginter 0548; see also 0090, 0269, 0283, 0310, 0362, 0377, 0378, 0545, 0548).
	in accordance with a rule set, configuring, by the electronic signature server service, the signature input field to accept inputs in the form of a first electronic data structure; 
	Laws and business customs have evolved to address concerns associated with paper documents including authenticity (that a document is what it purports to be and has been actually signed by the appropriate entities), integrity (that a document is complete and unaltered), and validity (that a document complies with business and legal rules). Validation of electronic documents should address and satisfy these concerns to Daconta col. 1 lines 20-31, Figs. 6A-6C). A law database containing different laws based on different jurisdictions (Cooper 0060). Creating a jurisdiction-specific template of a variety of legal documents (Cooper 0039). The template specifies electronic signature data that is required to represent a complete electronic signature (Peterson 0033).
	sending, by the electronic signature service, to a user computing device, a link to a web page hosted by the electronic server system for presenting the electronic document;
	a system and method comprising creating, managing, and utilizing a dynamic Web-based electronic signature process to provide an electronic signature service configured to facilitate creation of a template that specifies required electronic signature data, wherein the electronic signature service dynamically prepares a form based on the template, wherein a user may create a template and upload it to the system (Peterson 0014, 0141, 0143, 0147-0150, 0204-0208). The form selected to be sent may be sent by email or by using a URL link, and that the electronic signature service may provide an identifier, such as a uniform resource locator (URL), a uniform resource identifier (URI), a network file identifier or path, or the like (Peterson 0014, 0177, 0187). The identifier may be provided to a signer in various ways, such as by being placed on a Web page for access by a Web browser operated by the signer (Peterson 0014, 0018, 0177, 0187). An email including a link to a page presented by the system may be sent to the signer (Peterson 0014, 0177, 0187).
	identifying, by the electronic signature service, location information of the user computing device in response to an activation of the link via the user computing device, the location information derived from a network identifier of the user computing device; 
	The form selected to be sent may be sent by email or by using a URL link, and that the electronic signature service may provide an identifier, such as a uniform resource locator (URL), a uniform resource identifier (URI), a network file identifier or path, or the like (Peterson 0014, 0177, 0187). The identifier may be provided to a signer in various ways, such as by being placed on a Web page for access by a Web browser operated by the signer (Peterson 0014, 0018, 0177, 0187). When the signer clicks the link, the system may obtain data from the signer, such as location information (Peterson 0019, 0034). In response to following the link and obtaining information, such as signer location information, the electronic signature system dynamically prepares a form based on the obtained data and the template identified (Peterson 0019). Mobile data devices may be coupled to a communication network, all data specific to a user and data regarding users in the aggregate can be stored in one or more databases, data objects related to the user and users in the aggregate can be stored in a data store, and a data object associated with each of the users of the mobile devices may be the location of each user within a particular region (0040, Fig. 1A). The system may obtain user device location information through GPS information, user input (Cooper 0010, 0012; see also 0014, 0016, 0018, 0067, 0069, 0072), or by retrieving location information from a database comprising data objects related to the user (0040, Fig. 1A).
	accessing, by the electronic signature service, from a database, a location-based requirement associated with a jurisdiction indicated by the location information, wherein the location-based requirement specifies that a second electronic data structure be inputted into signature fields of electronic documents;
	Electronic controls indicating the time and formal requirements with respect to different kinds of filings to ensure compliance with the local rules of court. Use of a dynamic interface technology may be used to generate and deliver a set of controls to the sender's system that defines the parameters of receipt and default controls may be used to specify appropriate parameters, formats, etc. (Ginter 0744); A law database containing different laws based on different jurisdictions (Cooper 0060). The information in the database may be used to create geocoded customized legal documents, wherein customized legal documents based on jurisdiction generally produce different effects due to the varying laws in different jurisdictional boundaries (Cooper 0061). In response to following the link and obtaining information, such as signer location information, the electronic signature system dynamically prepares a form based on the obtained data and the template identified (Peterson 0019). A legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest (Cooper 0012, Claim 1). Various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of signature to be used (Daconta col. 10 lines 43-62, col. 11 lines 15-32). Required electronic signature data, security options, and requirements may be identified (Peterson 0014, 0141, 0143, 0147-0150, 0204-0208). 
	determining, by the electronic signature service, that the signature input field does not comply with the location-based requirement because the signature input field is configured to accept inputs in the form of the first electronic data structure, the second electronic data structure being different from the first electronic data structure; modifying, by the electronic signature service, the signature input field of the electronic document to comply with the location-based requirement associated with the jurisdiction indicated by the location information of the user computing device identified in response to the activation of the link by reconfiguring the signature input field of the electronic document to accept inputs in the form of the second electronic data structure required by the location-based requirement; 
	Data structures may be defined and/or associated with the electronic controls (Ginter 0345-0348); the sender may select various options associated with the document, including recipient options, signature options, seal options, and notary options (Ginter 0411-0426, 0483-0488); one or more control sets may specify the type of routing and auditing to be performed with sending an item [document], and may specify a variety of different document delivery or other characteristics, such as authentication requirements, document flow requirements, whether or not the document can be modified, and other item chain of handling and/or control restrictions (Ginter 0504-0511); The specifications for recording documents may vary among jurisdictions (Cooper 0063). The exemplary system can therefore retrieve the legal language stored specifically for a jurisdiction and can further adhere to the particular specifications, e.g., recording specifications, of the relevant jurisdiction (Cooper 0063). The scope of acceptable data may be defined (Daconta col. 10 lines 1-10); Various types of signatures may be used, such as the signature being in text form or in the form of a biometric signature, and the signature section may include data indicating the type of Daconta col. 10 lines 43-62, col. 11 lines 15-32). Verifying that an electronic document is compliant with various rules, such as legal or business rules (Daconta col. 14 lines 61-64). Divergent document requirements associated with required format and content may be encountered (Daconta col. 1 line 67 – col. 2 line 9). An additional data structure may be required, such as adding a tamper seal or a digital certificate to ensure that a document is not altered (Daconta col. 4 lines 34-45, col. 5 lines 28-33, col. 12 lines 3-16). The system may determine when the location of interest is a location or a jurisdiction where at least one law differs from that of a previous location (Cooper 0012, 0014, Claim 3; see also 0016, 0018). To overcome problems related to “stale” forms, wherein information associated with the signature process may change, the electronic signature service may use a “late binding” approach that dynamically generates a form, wherein modifications to the associated form template may include additional required electronic signature data, and the system may prepare the form to include controls for receiving the additional required electronic signature data (0023, 0024). In response to following the link and obtaining information, such as signer location information, the electronic signature system dynamically prepares a form based on the obtained data and the template identified (Peterson 0014, 0009). [Applying the teaching of prior art to an example, a legal document may be created based on the jurisdiction-specific formatting requirements for public recordation for a first location requiring an electronic signature being entered as text by the signer. Later, that document may be used as a template, and may be modified based on a new location of interest, wherein the new location of interest requires a different data structure for the signature input field, such as a biometric signature. The field is modified Peterson teaches specifying the required electric signature data and receiving the required electronic signature data (Peterson 0016, 0025, 0044, claim 1, Fig. 2), specifying the user interface controls that are configured to obtain the required signature data from the signer (Peterson 0020), provides for the control of all workflow elements (Peterson 0137, 0141) and, “the ESS 100 dynamically prepares a form based on the request and/or the template identified by the request. The form may include or otherwise be customized based on additional data appended to the URL or otherwise transmitted along with the received request…The prepared form may be, include, or specify user interface controls that are configured to obtain the required signature data from the signer 111. The prepared form is transmitted to the client device 121, where it is presented to the signer 111, such as within the context of a Web browser or other client application. The signer 111 then provides the required signature data via the prepared form to the ESS 100 (Peterson 0020).
	presenting, by the electronic signature service, via the web page, the modified electronic document to the user computing device; receiving, by the electronic signature service, from the user computing device, an input to the signature input field of the electronic document, the input in the form of the second electronic data structure; and 
	
adding, by the electronic signature service, an electronic signature to the signature input field, the electronic signature represented by the input.  
	System 4050 can electronically pass contract 4068 along a "chain" from one party 4070 to the next ("Round Robin"), collecting signatures as it travels along…One copy of contract 4068 could be passed along from party to party and iteratively signed at the respective signers' locations (Ginter 0323). The user is presented with a document for signing, wherein the document is customized based on the data and content specified in the template (Peterson 0054). Even though the template was modified after transmission of the URL, the modified aspects of the template were still reflected in the prepared form transmitted to the client (Peterson 0024).

Regarding claims 21 and 28, the combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claims 1 and 10.
Daconta further discloses:
	the operations performed by the electronic signature server system further comprising: embedding, in the electronic document, metadata about the electronic document; and 
	[meta-information sub-elements and attributes are contained in a document (col. 7 lines 53-55, Fig. 4, Fig. 5A, Fig. 8); An attribute may be the type of electronic signature to be used (col. 11 lines 15-26); XML defines the structure and classification of information in tags or elements. These tags or elements are integrated within the information itself. XML markup tags easily identify important and meaningful information about the content of the electronic document. The names of the tags and the structure 
	updating, based on reconfiguring the signature input field to accept the inputs in the form of the first  electronic data structure, the metadata to record that the electronic document has been modified with respect to the signature input field.  
	[the contents of a document may be edited (col. 6 lines 9-10, col. 21 lines 32-34, Fig. 17); the electronic document may include an audit trail section to log actions performed on the document (col. 5 lines 35-40, col. 8 lines 1-6); updating the document to reflect the determination that the electronic document is valid (col. 17 lines 37-42); meta-information sub-elements and attributes are contained in a document (col. 7 lines 53-55, Fig. 4, Fig. 5A, Fig. 8); An attribute may be the type of electronic signature to be used (col. 11 lines 15-26); The document may be edited (col. 6 lines Fig. 17)] 
	As such, if the system of Peterson, Daconta, Cooper, and Ginter modified the document based on the conflict, the XML markup tags and document type definition (DTD) information would be updated to reflect the signature input field as requiring a type of signature to be used as having the second data structure (e.g., the signature field may initially comprise [be embedded with] meta-information sub-elements and attributes defining the structure and classification of information associated with the signature field, such as data indicating the type of electronic signature to be used. If a location-based requirement is identified that requires the signature input field to accept a type of electronic signature that conflicts with the way the existing field is represented 
	The motivation and rationale discussed in addressing claims 1 and 10 applies here, as well.

	Regarding claims 22 and 29, the combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claims 21 and 28.
	the operations performed by the electronic signature server system further comprising: digitally signing, based on the electronic signature having the first electronic data structure being added to the signature input field, the electronic document and the embedded metadata with a digital certificate of the electronic signature server system, 
	The limitations above are taught by addressing the substantially similar limitations in claims 1 and 10.
	Daconta further discloses:
	wherein digitally signing the electronic document and the embedded metadata prevents modification of the embedded metadata.  
	[adding a signature element which contains tamper sealing information and a digital certificate to confirm the integrity of the electronic document (col. 11 lines 26-36, col. 11 line 59 – col. 12 line 16, Fig. 4, Fig. 5B; see also col. 4 lines 34-44, col. 19 lines 12-23)]


Regarding claims 23 and 30, the combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claims 1 and 10.
Peterson further discloses:
	the operations performed by the electronic signature server system further comprising: obtaining a pre-authorization from the sender computing device authorizing the electronic document to be modified to comply with the location-based requirement, wherein the electronic signature server system modifies the signature input field of the electronic document to comply with the location-based requirement without receiving instructions for performing the modification to the signature input field from the sender computing device.  
	The limitations above amount to adding the new limitation of, “obtaining a pre-authorization from the sender computing device…without receiving instructions for performing the modification to the signature input field from the sender computing device.” 
	Peterson further discloses:	
	[Document signing can be directly embedded in a system that maintains the URL link. Also, in Web PowerForms, a template indicating parties, roles and order of document recipients describes the signing process (0041); the form may comprise usage settings that specify the maximum number of times the document may be used (signed), (0156-0157, Fig. 4L); how often the same recipient can sign the same form 
	Additionally, Cooper teaches obtaining a pre-authorization from the sender computing device describing an allowable modification to the electronic document; determining that the pre-authorization authorizes the electronic document to be modified to resolve the conflict [a law database containing different laws based on different jurisdictions (0060); The information in the database may be used to create geocoded customized legal documents, wherein customized legal documents based on jurisdiction generally produce different effects due to the varying laws in different jurisdictional boundaries (0061); A user may select a particular location or jurisdiction of interest. The location or jurisdiction can be the current location of the user or an alternative location of interest (0067, 0070); The system may retrieve the relevant legal information based on the user’s selection of a particular location or jurisdiction and the user’s selection of a particular category or field of law (0068), and create a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest, and teaches that the specifications for recording documents may vary among jurisdictions (0012, 0063, Claim 1); determining when the location of interest is a see also 0016, 0018); creating a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest, and teaches that the specifications for recording documents may vary among jurisdictions (0012, 0063, Claim 1)]
	Additionally, Cooper teaches a positioning system and/or geolocation technology may be implemented to monitor the movement of the user such that a change in jurisdiction can notify the user of any relevant changes in legal information (0067, Fig. 4B), and teaches that the process may be manually repeated by additional user input or automatically repeated based on monitoring of a change in user location (0071). 
	Applying the teachings of Cooper as related to the instant claim limitations, the user may use the system to create a customized legal document adhering to jurisdiction-specific formatting requirements for public recordation based on a selected jurisdiction and a selected category of law or field of law, and the user may choose for the system to automatically repeat the process based on monitoring a change in user location. If the jurisdiction of the user device changes, the system may determine a location-based requirement for the current jurisdiction and identify a conflict associated with differing laws of the initial jurisdiction and the current jurisdiction and automatically repeat the process to create a new customized legal document adhering to jurisdiction-specific formatting requirements for public recordation for the current jurisdiction. As such, the user choosing to allow the system to automatically repeat the process of creating a legal document based on monitoring a change in location of the user may be 
	The motivation and rationale discussed in addressing claims 1 and 10 applies here, as well.

Regarding claims 24, 31, and 36, the combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claims 1, 10, and 15.
Peterson further discloses:
	wherein identifying the location information of the user computing device based on the activation of the link via the user computing device comprises: Page 7 of 31Application No. 14/167,751receiving a verification message that verifies that a connection has been established over a data network between the electronic signature server system and the user computing device; 
identifying, from the verification message, the network identifier assigned to the user computing device for communicating over the data network; and […] matches, via communications with one or more network devices, the network identifier to the location information, wherein the location information specifies a geographic location in which the user computing device is positioned while the electronic signature server system presents the web page to the user computing device.  
[the form selected to be sent may be sent by email or by using a URL link, and that the electronic signature service may provide an identifier, such as a uniform resource locator (URL), a uniform resource identifier (URI), a network file identifier or path, or the like (0014, 0177, 0187); The identifier may be provided to a signer in various ways, such as by being placed on a Web page for access by a Web browser by a mobile application executed on the smart phone of the signer (0014, 0018, 0029, 0177, 0187); Clicking the URL opens a new browser to begin the signing process (0066, Fig, Fig. 2), wherein the client device (e.g., signer’s smart phone) (0018) then transmits a request to the electronic signature service in response to invoking the received URL to the electronic signature service, wherein the request may include data obtained by the client device and/or the Web server. For example, the client device may initially present a form to gather or obtain data from the signer, such as a name, address, employee identification number, or other information (0019, 0034, Fig. 1, Fig. 2); The signer who invokes the URL to begin the process may provide additional data, and the template may have some form of authentication enabled such as access code, phone authentication, or ID check to ensure the signer is identified (0077, 0151). (e.g., name, email for each role, field values, access code, ID check, phone authentication) (0065-0068, 0077, 0151); In response to receiving the obtained data, the electronic signature system may dynamically prepare a form based on the obtained data and the template identified (0019, 0034); when a recipient clicks “Begin Signing,” an email with a validation code for the form may be sent to the recipient (0161)]
Peterson may be interpreted as teaching the broadest reasonable interpretation of executing a device location service, Peterson does not explicitly disclose executing a device location service. However, Cooper further discloses:
	Page 7 of 31Application No. 14/167,751receiving a verification message that verifies that a connection has been established over a data network between the electronic signature server system and the user computing device; identifying, from the verification message, the network identifier assigned to the user computing device for communicating over the data network; and executing a device-location service that matches, via communications with one or more network devices, the network identifier to the location information, wherein the location information specifies a geographic location in which the user computing device is positioned while the electronic signature server system presents the web page to the user computing device.  
	[a system comprising a location-aware mobile device, such as a mobile phone, that can provide a user location of interest to a cellular network by a positioning system and/or through a manual input by a user (0043, Fig. 1B); providing location-based information are provided that generally include determining a location of interest on a mobile data device  (0011, Fig. 1A); a positioning system and/or geolocation technology may be implemented to monitor the movement of the user such that a change in jurisdiction can notify the user of any relevant changes in legal information (0067, Fig. 4B); Exemplary system 100 generally includes a plurality of mobile data devices 105, e.g., cell phones, wireless tablet devices, and the like, coupled to a communication network 110, e.g., a cellular network, and the like (0038); Since users of mobile data devices 105 are inherently transitory, a data object associated with each of the users of i.e., a location database, and geo-tagged legal information, advertisements and/or images can be stored in the law/advertisement database 128.  The legal information, advertisements and/or images generally correspond to an area, region or jurisdiction (0042); the system may store real-time location information for each user in a user database (0042) [i.e., storing real-time location information requires receiving a verification message that a connection has been established, and providing a user location to a cellular network by a positioning system and storing real-time location information for each user requires identifying a network identifier assigned to the user computing device]); a geocoded index of users, wherein the geocoded index of users can include contact information (e.g., an address, a telephone number, an e-mail address, a fax number, a website, and the like) (0064); providing contact information for the advertising party (e.g., a telephone number, an e-mail address, a website, and the e.g., geolocation technology, a positioning system, and the like, and user input regarding particular categories or fields of law to display information on a mobile data device in a unique manner. The method, system, or apparatus described herein determines the jurisdiction of a mobile data device with geolocation technology such as, but not limited to, the Global Positioning System ("GPS"), or a manual user input (0010-0013, 0072, 0073, Fig. 5, Fig. 6)]
	The motivation and rationale discussed in addressing claims 1, 10, and 15 applies here, as well.

Regarding claim 25, The computer-implemented method of claim 1, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 1.
Daconta further discloses:
wherein the input in the form of the first data structure comprises one or more of a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, an electronic image of a written signature, biometric data obtained by the user computing device, a button click, or a text input typed into the signature input field.  
	[The signature section 450, shown in FIGS. 5A and 5B, ensures the authenticity and integrity of the electronic document 400. Various signatures, including digital and 
	The motivation and rationale discussed in addressing claim 1 applies here, as well.

Regarding claim 26, The computer-implemented method of claim 25, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 25.
Daconta further discloses:
wherein the input in the form of the first data structure comprises one or more of a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, an electronic image of a written signature, biometric data obtained by the user computing device, a button click, or a text input typed into the signature input field.  

	The motivation and rationale referenced in addressing claim 25 applies here, as well.

Regarding claim 27, The computer-implemented method of claim 1, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 1.
Peterson further discloses:
	wherein accessing the location-based requirement comprises: obtaining additional location information identifying a second jurisdiction of the sender computing device; 
	querying, with the location information and the additional location information, a database for a set of jurisdiction requirements; and 
	accessing the location-based requirement from the set of jurisdiction requirements, wherein the operations performed by the electronic signature server system further comprise, prior to the presentation of the modified electronic document on the user computing device: 
	accessing, from the set of jurisdiction requirements, an additional location-based requirement that is specific to the second 
	detecting one or more additional fields of the electronic document that do not comply with the additional location-based requirement, and 
	further modifying the electronic document by updating the one or more additional fields to comply with the additional location-based requirement, wherein the modified electronic document as presented to the user computing device complies with the additional location-based requirement.  
	The Examiner notes the limitations above amount to merely a repetition of functions associated with substantially similar limitations of claim 1. The repetition of functions for obtaining additional location information identifying a second geographic location of the sender computing device and performing the subsequent steps would not produce a new or unexpected result as compared to the “first” performance of the steps or functions associated with identifying location information of the user based on an activation of the link from the user computing device and the subsequent substantially similar steps of claim 1. Duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. It would be obvious to 
Additionally, regarding the new language associated with the elements added by claim 27 (with language not already addressed in italics) of querying, with the location information and the additional location information a database for a set of jurisdiction requirements; accessing the location-based requirement from the set of jurisdiction requirements, and accessing, from the set of jurisdiction requirements, an additional location-based requirement that is specific to the second geographic location of the sender computing device, Cooper further discloses: 
[a system comprising a location-aware mobile device, such as a mobile phone, that can provide a user location of interest to a cellular network by a positioning system and/or through a manual input by a user (0043, Fig. 1B); the system may store real-time location information for each user in a user database (0042); determining when the location of interest is a location or a jurisdiction where at least one law differs from that of a previous location (0012, 0014, Claim 3; see also 0016, 0018); a law database containing different laws based on different jurisdictions (0060); The information in the database may be used to create geocoded customized legal documents, wherein customized legal documents based on jurisdiction generally produce different effects due to the varying laws in different jurisdictional boundaries (0061); creating a legal document including at least one of jurisdiction-specific language/text and language/text adhering to jurisdiction-specific formatting requirements for public recordation based on the location of interest (0012, 0063, Claim 1)]


Regarding claim 35, The non-transitory computer-readable storage medium of claim 15, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 15.
Peterson further discloses:
	the operations performed by the electronic signature server system further comprising: embedding, in the electronic document, metadata about the electronic document; updating, based on reconfiguring the signature input field to accept the inputs in the form of the first  electronic data structure the metadata to record that the electronic document has been modified with respect to the signature input field; 
	Reply to Office Action of January 4, 2019The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 21, which comprises substantially similar limitations to the limitations above.
	and digitally signing, based on the electronic signature having the first electronic data structure being added to the signature input field, the electronic document and the embedded metadata with a digital certificate of the electronic signature server system, wherein digitally signing the electronic document and the embedded metadata prevents modification of the embedded metadata.  
	The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 22, which comprises substantially similar limitations to the limitations above.
	The motivation and rationale referenced in addressing claims 15, 21, and 22 applies here, as well.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of Daconta, in view of Cooper, in view of Ginter, in view of Howcroft, US Patent Application Publication 20110087881, and further in view of Brown, U.S. Patent 6671805.
Regarding claim 32, The system of claim 10, wherein the system further comprises the user computing device, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 10, and teaches a system comprising the user computing device.
The combination of Peterson, Daconta, Cooper, and Ginter does not appear to explicitly recite: wherein the first electronic data structure comprises a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, wherein the user computing device comprises one or more of a smartcard and a dongle configured for inputting the digital certificate.  
	However, Howcroft — which is directed to monitoring certificate acquisition — discloses:
wherein the first electronic data structure comprises a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information,
[it is important for such users to be able to exchange such information securely and privately. The use of digital certificates can foster such secure and private exchanges. Digital certificates can utilize digital signatures to bind together a public key with a particular identity and can serve as means to verify that the public key belongs to a particular individual/identity. In public key infrastructures (PKIs), the digital signature can be of a certificate authority (CA), which can issue the digital certificates that contain the public key, the identity of the owner, and other relevant information. Enabling customization of certificate acquisition settings can provide increased functionality and monitoring certificate acquisitions can provide relevant status information regarding a particular certificate (0002); a certificate authority issuing digital certificates (0022); an example depicting certificate acquisition status information for an entire market area (showing Verisign as the certificate authority for the Detroit market area), and teaches that such information can aid a technician particularly when the trusted root or certificate authority for an entire market area has been changed (0058, Fig. 11)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information. Ginter teaches the secure and trusted delivery of digital information. Howcroft teaches monitoring certificate acquisition.
Howcroft and the combination of Peterson, Daconta, Cooper, and Ginter is that the combination of Peterson, Daconta, Cooper, and Ginter does not appear to explicitly recite wherein the first electronic data structure comprises a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, wherein the user computing device comprises one or more of a smartcard and a dongle configured for inputting the digital certificate. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of: electronic data structure comprises a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, as taught by Howcroft, with the known methods of secure and trusted delivery of digital information, as taught by Ginter, with the known methods of providing location-based legal information, as taught by Cooper, and the known methods of electronic document validation, as taught by Daconta, with the known methods of creating and managing web-based electronically signed documents, as taught by Peterson, in order to provide relevant status information and provide increased functionality and monitoring (Howcroft 0002) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the combination of Peterson, Daconta, Cooper, Ginter, and Howcroft do not interfere with each other, the results of the combination would be predictable. One 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of monitoring certificate acquisition (as taught by Howcroft), the features of the known methods of secure and trusted delivery of digital information (as taught by Ginter), the features of the known methods of providing location-based legal information (as taught by Cooper), and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to electronically executing a legal contract in real time, with or without face to face or ear-to-ear personal interactions for any number of distributed individuals in different locations around the world while ensuring compliance with local rules of the court for the plurality of parties.in order to provide relevant status information and provide increased functionality and monitoring.
	The combination of Peterson, Daconta, Cooper, Ginter, and Howcroft does not appear to explicitly recite: wherein the user computing device comprises one or more of a smartcard and a dongle configured for inputting the digital certificate.  
	However, Brown — which is directed to processing digitally-signed documents — discloses:
	wherein the user computing device comprises one or more of a smartcard and a dongle configured for inputting the digital certificate.  

  	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information. Ginter teaches the secure and trusted delivery of digital information. Howcroft teaches monitoring certificate acquisition. Brown teaches processing digitally-signed documents.
	The difference between Brown and the combination of Peterson, Daconta, Cooper, Ginter, and Howcroft is that the combination of Peterson, Daconta, Cooper, Ginter, and Howcroft does not appear to explicitly recite the user computing device comprises one or more of a smartcard and a dongle configured for inputting the digital certificate. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of: the user computing device comprises one or more of a smartcard, as taught by Brown, with the known method of processing digitally-signed documents, as taught by Howcroft, the known methods of secure and trusted delivery of digital information, as taught by Ginter, the known methods of providing location-based legal information, as taught by Cooper, and the known methods of electronic document validation, as taught by Daconta, with the known methods of creating and managing web-based electronically signed documents, as taught by Peterson, in order to provide Brown col. 1 lines30-37) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the combination of Peterson, Daconta, Cooper, Ginter, Howcroft, and Brown do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of processing digitally-signed documents (as taught by Brown), the features of the known methods of monitoring certificate acquisition (as taught by Howcroft), the features of the known methods of secure and trusted delivery of digital information (as taught by Ginter), the features of the known methods of providing location-based legal information (as taught by Cooper), and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to provide a flexible, efficient, and auditable system for creating and processing trusted electronic documents.

Regarding claim 33, The system of claim 32, 
The combination of Peterson, Daconta, Cooper, Ginter, Howcroft, and Brown teaches the limitations of claim 32.
Daconta further discloses:
	wherein the second electronic data structure comprises one or more of an electronic image of a written signature, biometric data obtained by the user computing device, a button click, or a text input typed into the signature input field.    
	[The signature section 450, shown in FIGS. 5A and 5B, ensures the authenticity and integrity of the electronic document 400. Various signatures, including digital and electronic signatures, may be used. For digital signatures, a Signature element according to the W3C XML Signature specification is preferably used. For electronic signatures, there are three types of signature elements: SIG_IMAGE, SIG_TEXT, and SIG_OBJECT. The SIG_IMAGE element corresponds to a locally encoded image of the person's signature or a holographic signature. The SIG_TEXT element refers to a string of text inputted by the signer. If the SIG_TEXT element is within a viewable HTML view, the text will appear. Outside of the SIG_TEXT element an application is free to style the signed text with an enclosing SPAN tag. Lastly, a SIG_OBJECT element corresponds to any external object code to be presented as an electronic signature. This would correspond to an HTML embed tag for the specific purpose of presenting a captured signature (e.g., a form of a biometric signature) (col. 10 lines 43-62)] 
	The motivation and rationale discussed in addressing claim 32 applies here, as well.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of Daconta, in view of Cooper, in view of Ginter, and further in view of Sant’Anselmo, U.S. Patent Application Publication 20110213700.
garding claim 34, The system of claim 10, 
	The combination of Peterson, Daconta, Cooper and Ginter teaches the limitations of claim 10.
	wherein the electronic signature server system is further configured for: 
accessing an additional electronic document uploaded to the electronic signature server system by an additional sender computing device via an additional first interface; Page 11 of 31Application No. 14/167,751
identifying additional location information of one or more of the additional sender computing device and an additional user computing device associated with a recipient specified by the sender computing device; accessing two location-based requirements specific to two geographical jurisdictions specified in the additional location information; 
	The Examiner notes the limitations above amount to merely a repetition of functions associated with substantially similar limitations of claim 10. The repetition of functions for accessing an additional electronic document uploaded to the electronic signature server system by an additional sender computing device via an additional first interface would not produce a new or unexpected result as compared to the “first” performance of the steps or functions associated with accessing an electronic document uploaded to the electronic signature server system by the sender computing device via the first interface and the subsequent substantially similar steps of claim 10. Duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. It would be obvious to perform the same functions discussed above for an additional document and an additional location.
	Peterson further discloses:
determining that the additional electronic document cannot be modified to comply with both of the two location-based requirements;
	[verifying that an electronic document is compliant with various rules, such as legal or business rules (col. 14 lines 61-64); the system may execute the rules (col. 15 line 66 – col. 16 line 3); a document may have a specification that identifies constraints used to determine whether the document is valid, and divergent document requirements may be encountered, wherein the document may be valid according to a DTD, but invalid according to the format and content required by a particular lender (col. 1 line 67 – col. 2 line 9)]Application No. 14/167,751
	preventing […] the additional electronic document from being accessed by the additional user computing device via the electronic signature server system.
	[The Email signing mode may be used to verify the recipient's identity using email authentication before they can sign a document. After a recipient enters their email and clicks Begin Signing, an email with a validation code for the PowerForm may be sent to the recipient. If the recipient did not provide a valid email address, they may not be able to open and sign the document (0161); PowerForm administrators can see all PowerForms for all senders in their account. PowerForm Senders may only see the PowerForms for which they are the sender. This is a form of access control that restricts PowerForm Senders to only the PowerForms they are allowed to use (0172)]
	While the combination of Peterson, Daconta, Cooper and Ginter teaches location-based requirements of multiple locations, multiple electronic documents, modifying an electronic document to comply with location-based requirements of multiple locations, and accessing an electronic document by a user computing device  Peterson, Daconta, Cooper and Ginter does not appear to explicitly recite determining that a document cannot be modified to comply with two location-based requirements and preventing, based on the determination that the additional electronic document cannot be modified to comply with both of the two location-based requirements, the additional electronic document from being accessed by the additional user computing device via the electronic signature server system.
	However, Sant’Anselmo — which is directed to automatic third-party notarization — discloses (the portion in italics is what has not been addressed):
	determining that the additional electronic document cannot be modified to comply with both of the two location-based requirements; and preventing, based on the determination that the additional electronic document cannot be modified to comply with both of the two location-based requirements, the additional electronic document from being accessed by the additional user computing device via the electronic signature server system.  
	[a process associated with an electronic notary service may conform to various government (federal, state, city, etc.) domestic and international regulations (0365, Fig. 31); customer requirements (0367, Fig. 31); determining whether the customer’s requirements conflict with the state rules (0367, Fig. 31) [i.e., If the customer requirements and the state laws conflict, that means they can’t both be implemented to be complied with, rendering them as being mutually exclusive]; if it is determined that the customer’s requirements conflict with the state’s requirements, then an alert may be displayed and the user is redirected to correct any issues (0367, Fig. 31)]

	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information. Ginter teaches the secure and trusted delivery of digital information. Sant’Anselmo teaches automatic third-party notarization.
	The difference between Sant’Anselmo and the combination of Peterson, Daconta, Cooper, and Ginter is that the combination of Peterson, Daconta, Cooper, and Ginter does not appear to explicitly recite determining that a document cannot be modified to comply with two location-based requirements and preventing, based on the determination that the additional electronic document cannot be modified to comply with both of the two location-based requirements, the additional electronic document from being accessed by the additional user computing device via the electronic signature server system. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known Sant’Anselmo, the known methods of secure and trusted delivery of digital information, as taught by Ginter, the known methods of providing location-based legal information, as taught by Cooper, and the known methods of electronic document validation, as taught by Daconta, with the known methods of creating and managing web-based electronically signed documents, as taught by Peterson, in order to provide a means for notarization and verification for a contract, work-product, or transaction (Sant’Anselmo 0016) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the combination of Peterson, Daconta, Cooper, Ginter, and Sant’Anselmo do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of automatic third-party notarization (as taught by SantAnselmo), the features of the known methods of secure and trusted delivery of digital information (as taught by Ginter), the features of the known methods of providing location-based legal information (as taught by Cooper), and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of Daconta, in view of Cooper, in view of Ginter, and further in view of Howcroft.
Regarding claim 37, The computer-implemented method of claim 1, 
The combination of Peterson, Daconta, Cooper, and Ginter teaches the limitations of claim 1.
	Daconta further discloses:
	wherein the second data structure comprises one or more of 	an electronic image of a written signature, biometric data obtained by the user computing device, a button click, or a text input typed into the signature input field.    
	[The signature section 450, shown in FIGS. 5A and 5B, ensures the authenticity and integrity of the electronic document 400. Various signatures, including digital and electronic signatures, may be used. For digital signatures, a Signature element according to the W3C XML Signature specification is preferably used. For electronic signatures, there are three types of signature elements: SIG_IMAGE, SIG_TEXT, and SIG_OBJECT. The SIG_IMAGE element corresponds to a locally encoded image of the person's signature or a holographic signature. The SIG_TEXT element refers to a string 
The combination of Peterson, Daconta, Cooper, and Ginter does not appear to explicitly recite a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing a geographical jurisdiction
However, Howcroft — which is directed to monitoring certificate acquisition — discloses:
	wherein the first data structure comprises a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information
[it is important for such users to be able to exchange such information securely and privately. The use of digital certificates can foster such secure and private exchanges. Digital certificates can utilize digital signatures to bind together a public key with a particular identity and can serve as means to verify that the public key belongs to a particular individual/identity. In public key infrastructures (PKIs), the digital signature can be of a certificate authority (CA), which can issue the digital certificates that contain the public key, the identity of the owner, and other relevant information. Enabling customization of certificate acquisition settings can provide increased functionality and monitoring certificate acquisitions can provide relevant status information regarding a 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Peterson teaches creating and managing web-based electronically signed documents. Daconta teaches electronic document validation. Cooper teaches providing location-based legal information. Ginter teaches the secure and trusted delivery of digital information. Howcroft teaches monitoring certificate acquisition.
	The difference between Howcroft and the combination of Peterson, Daconta, Cooper, and Ginter is that the combination of Peterson, Daconta, Cooper, and Ginter does not appear to explicitly recite a data structure comprising a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of: a data structure comprising a digital certificate chained to a trusted root certificate issued by a certificate authority located in or servicing the jurisdiction identified by the location information, as taught by Howcroft, the known methods of secure and trusted delivery of digital information, as taught by Ginter, the known methods of providing location-based legal information, as taught by Cooper, and the Daconta, with the known methods of creating and managing web-based electronically signed documents, as taught by Peterson, in order to provide relevant status information and provide increased functionality and monitoring (Howcroft 0002) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the combination of Peterson, Daconta, Cooper, Ginter, and Howcroft do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of monitoring certificate acquisition (as taught by Howcroft), the features of the known methods of secure and trusted delivery of digital information (as taught by Ginter), the features of the known methods of providing location-based legal information (as taught by Cooper), and the features of the known methods of electronic document validation (as taught by Daconta) with the system and method for creating and managing web-based electronically signed documents (as taught by Peterson) in order to provide relevant status information and provide increased functionality and monitoring.



Response to Arguments
Applicant’s arguments on pages 13-33, filed on 12/1/20 have been fully considered but they are not persuasive. Applicant notes, on page 15, that claims 1, 10, 15, 23, and 30 are amended, and claims, 1, 10, 15, and 21-37 are pending. Applicant requests allowance in view of the claim amendments and remarks. 
	Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
	
	35 U.S.C. 101 Rejections:
	Applicant notes, on page 15, that claims 1, 10, 15, and 21-37 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant argues, on pages 13-20, that the claims are not directed to the abstract idea because the abstract idea is integrated into a practical application and the claims recite significantly more than an abstract idea. The Examiner respectfully disagrees. The Examiner notes Applicant’s arguments are based on the amended claims, and, as such, are moot. Applicant is referred to the 35 USC 101 rejections above for a complete discussion of the pending claims.
	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 20, that claims 1, 10, 15, and 21-27 stand rejected under 35 USC 103. Applicant argues, on pages 20-32, that the cited prior art does not teach or suggest the features of the amended claims. The Examiner notes Applicant’s arguments are based on the amended claims, and, as such, are moot. Applicant is 
Applicant’s arguments have been fully considered, but are not persuasive.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuta, US Patent Application Publication 20020004800, teaches an electronic notary method and system.
Endress, US Patent Application Publication 20020055945, teaches a method of document assembly.
Morciniec, US Patent Application Publication 20030084004, teaches automatic contract drafting.
Bajaj, US Patent Application Publication 20030221105, teaches attaching digital signatures to different file types.
Brown, US Patent Application Publication 20040139327, teaches document-driven processing of digitally-signed electronic documents.
Hougaard, US Patent Application Publication 20050138382, teaches creating an electronically signed document.
Geoffrey, US Patent Application Publication 20060161779, teaches electronic certification and authentication.
Ross, US Patent Application Publication 20070094510, teaches electronic management and execution of transaction documents.
Ginter, US Patent Application Publication 20080141033, teaches trusted and secure techniques, systems, and methods for item delivery and execution.
Malaney, US Patent Application Publication 20080147790, teaches intelligent paperless document management.
McCabe, US Patent Application Publication 20090292786, teaches distributed electronic signature documents.
Gonser, US Patent Application Publication 20130050512, teaches importing and signing third-party electronic signature documents.
Peterson, US Patent Application Publication 20130263283, teaches rules-based control of custody of electronic signature transactions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689